Title: From George Washington to Major General William Heath, 14 July 1779
From: Washington, George
To: Heath, William


        
          Dr Sir,
          New Windsor July 14th 1779
        
        I have received your favor of the 12th dated at Amewalk and on account of the pressing situation of affairs, have written to Col. Lamb at Fish kill, to send to your care 25,000 Cartridges—which you will distribute among the Militia if there is really a necessity for it. I cannot send more. The respective States in general, as I have been informed have good supplies of Military stores of their own—& the Militia must be furnished by them. If large or frequent drafts are made upon our stock—we shall want ourselves.
        I inclose you a letter from his Excellency the President of Congress, which came to hand last night. I am Dr Sir With great regard Yr Most, Obet servt
        
          Go: Washington
        
        
          P.S. I am much at a loss to know where Genl Clinton and the main body of his forces are. It is a matter of importance that I should be advised of their situation and movements. You will endeavour to have a good watch kept—and will acquaint me with them in your correspondencies. The Militia should be cautioned to make good use of their amunition—Firing at a great distance answers no purpose, which it is said by some accounts was too much the case at Norwalk.
        
      